Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 07, 2018

The Court of Appeals hereby passes the following order:

A18A1104. WILLIAM THOMAS ELLIS v. THE STATE.

      In 2013, William Thomas Ellis was indicted for rape, aggravated sodomy, false
imprisonment, kidnapping, and battery. Ellis subsequently filed a plea in bar for a
constitutional speedy-trial violation, claiming that the death of two defense witnesses
during the delay of the case was detrimental to his ability to mount a defense.
Following a hearing, the trial court denied the plea in bar but certified its order for
immediate review. Ellis filed an application for interlocutory review, which this Court
granted. See Case No. A17I0035 (decided October 11, 2016). We subsequently
vacated the trial court’s judgment and remanded the case for the trial court to exercise
its discretion based on the correct facts and law. See Case No. A17A0659 (decided
October 26, 2017). On remand, the trial court once again denied Ellis’s plea in bar
due to an alleged constitutional speedy-trial violation. Ellis then filed the instant
direct appeal. We, however, lack jurisdiction.
      In Sosniak v. State, 292 Ga. 35, 40 (2) (734 SE2d 362) (2012), the Supreme
Court ruled that an order denying a pre-trial constitutional speedy-trial motion is not
directly appealable and that a defendant thus must follow the OCGA § 5-6-34 (b)
interlocutory-appeal procedures to obtain immediate appellate review of such an
order. See also Stevens v. State, 292 Ga. 218, 218-219 (734 SE2d 743) (2012).
     Because Ellis failed to follow the required appellate procedure, his appeal is
hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/07/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.